OPINION

Per Curiam:

Petitioner was sentenced to eight years in the state prison following his plea of guilty to three counts of forgery, NRS 205.090. The sentence was suspended and petitioner was placed on probation for a period not to exceed five years. Petitioner violated the conditions of his probation. At a revocation hearing petitioner was again placed on probation for a period of five years. As a condition of probation, however, petitioner served one year in the Clark County Jail.
Following his release from the Clark County Jail petitioner again violated the terms of his probation. The probation was revoked, and the eight year sentence was reinstated. Petitioner’s motion for allowance of credit for time spent in jail as a condition of his probation was denied.
*140In Merna v. State, 95 Nev. 144, 591 P.2d 252 (1979), we reversed the district court’s order denying credit for time served as a condition of probation. The case was “remanded with instructions to credit [petitioner] with the time he served as a condition of his probation.” Id. at 145, 591 P.2d at 253.
In this original proceeding for a writ of mandamus, petitioner contends that the district court has failed to comply with our instructions, and that he has not been given credit for the time served as a condition of probation. The district attorney, answering for respondents, concedes that petitioner has not been given the credit. The district attorney does not oppose issuance of a writ of mandamus as requested by petitioner.
Accordingly, a writ of mandamus shall issue commanding respondents to comply with our instructions in Mema v. State, supra. Respondents shall forthwith amend the judgment of conviction to give petitioner credit for time served in jail as a condition of probation.